i          i      i                                                                             i        i       i




                                    MEMORANDUM OPINION

                                             No. 04-08-00527-CR

                                          IN RE Edler GILSTRAP

                                      Original Mandamus Proceeding1

PER CURIAM

Sitting:          Catherine Stone, Justice
                  Phylis J. Speedlin, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: August 6, 2008

PETITION FOR WRIT OF MANDAMUS DENIED

           On July 22, 2008, relator Edler Gilstrap filed a petition for writ of mandamus seeking to

compel the trial court to rule on his pro se Motion for Speedy Trial or to dismiss with prejudice the

underlying criminal case. We conclude trial counsel is also relator’s counsel for an original

proceeding on the issue presented. Relator is not entitled to hybrid representation. See Patrick v.

State, 906 S.W.2d 481, 498 (Tex. Crim. App. 1995). The absence of a right to hybrid representation

means relator’s pro se petition will be treated as presenting nothing for this court’s review. See id.;

see also Gray v. Shipley, 877 S.W.2d 806, 806 (Tex. App.—Houston [1st Dist.] 1994, orig.

proceeding). Accordingly, relator’s petition is denied.

                                                              PER CURIAM

DO NOT PUBLISH



           1
          This proceeding arises out of Cause Nos. 2007-CR-3647 and 2008-CR-5359, styled The State of Texas v. Edler
Gilstrap, in the 379th Judicial District Court, Bexar County, the Honorable Bert Richardson presiding.